      Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 1 of 9




                       Vote Forward, et al. v. Louis DeJoy, et al.

                            Civil Action No. 20-2405 (EGS)

                               INDEX OF EXHIBITS

Exhibit Document Title

  1     Supplemental Declaration of Ashley Misner

  2     Supplemental Declaration of Kelley Ewing Jr.

  3     Supplemental Declaration of LaDonna Hopkins




                                           1
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 2 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 3 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 4 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 5 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 6 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 7 of 9
Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 8 of 9
         Case 1:20-cv-02405-EGS Document 185 Filed 05/18/21 Page 9 of 9
                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                 Plaintiffs,

        v.
                                                        Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                                Defendants.



              SUPPLEMENTAL DECLARATION OF LADONNA HOPKINS

I, LaDonna Hopkins, declare as follows:

       1.      The matters set forth herein are true and correct of my own personal knowledge.

If called as a witness, I could and would testify competently thereto.

       2.      On March 17, 2021, I submitted a declaration in support of Plaintiffs’ Second

Motion for a Preliminary Injunction in the above-captioned matter. I now submit this

supplemental declaration to clarify my plans to vote in the upcoming 2021 special election in

New Mexico’s First Congressional District.

       3.      I still intend to visit my daughter and granddaughter in St. Louis, Missouri next

month, and I will be there until June 2021. Because I will be out of state during the election, I do

not intend to use a county drop box.

       4.      I intend to cast my ballot by mail from St. Louis, Missouri.

       5.      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on April 15, 2021 in Albuquerque, New Mexico.




                                                 LaDonna Hopkins



                                                 1
